Citation Nr: 1452506	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-17 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified at a hearing before the undersigned in September 2012.  A transcript of the hearing has been associated with his VA claims file.

In March 2014, the Board remanded the Veteran's claim for additional development.  The case is now once again before the Board. 


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  

2.  The Veteran's contentions regarding in-service acoustic trauma are credible and consistent with the circumstances of his service. 

3.  The evidence is at least in equipoise in showing that the Veteran's current bilateral hearing loss is the result of acoustic trauma he experienced while on active duty. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


